In an action, inter alia, to recover damages for injurious falsehood, the plaintiff appeals from (1) an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated October 26, 2001, which granted the defendant’s motion pursuant to 3211 (a) (7) to dismiss the complaint for failure to state a cause of action, and (2) an order of the same court, dated December 20, 2001, which denied the plaintiff’s motion for leave to renew.
Ordered that the orders are affirmed, with one bill of costs to the defendant.
Contrary to the plaintiffs contentions, the Supreme Court properly dismissed the complaint (see NBT Bancorp v Fleet/Norstar Fin. Group, 87 NY2d 614; Freihofer v Hearst Corp., 65 NY2d 135; Curiano v Suozzi, 63 NY2d 113; Meyer v Guinta, 262 AD2d 463, 464; CPLR 3016 [a]).
The plaintiffs remaining contentions are without merit. Altman, J.P., Goldstein, H. Miller and Rivera, JJ., concur.